DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The First Office Action mailed to Applicant on May 17, 2021 is hereby withdrawn and a new First Office Action is issued to address the amendment filed with the “Statement under Article 19(1)” filed on February 20, 2019.  This new First Office Action is made of record and is replaced the First Office Action mailed to Applicant on May 17, 2021.
Specification
3.	This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 112
4.	Claim limitation “means of remotely controlling” in independent claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
 	Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (2009/0185959 A1).
8.	Regarding to claim 1, Weber et al disclose an energy efficient air purification system (100) for purifying a complex polluted environmental air condition (para [0063], [0066]), the air purification system comprising: a plurality of air pollution monitoring units (MU 1, MU2, MU3, MU4 ...MUN) installed at distant locations, wherein each of the said 
9.	Regarding to claim 2, Weber et al further disclose the energy efficient air purification system (100), wherein each of the plurality of air pollution monitoring units (MU1, MU2, MU3, MU4 ... MUN) comprises: at least an air pollutant detector (110) 
10.	Regarding to claim 3, Weber et al further disclose the energy efficient air purification system (100), wherein at least an air pollutant detector (110) is selected from an air particulate matter detector, a sulfur oxide detector, a carbon monoxide detector, a nitrogen oxide detector a nitrogen dioxide detector, a smoke detector and any such detector capable of detecting pollutants into the air (para [0063], [0066], detecting carbon dioxide and ethylene.).
11.	Regarding to claim 4, Weber et al further disclose the energy efficient air purification system (100), wherein each of the plurality of air purification units (PU1, PU2, PU3, PU4 ... PUN) comprises: at least an air cleaning component (310) adapted to filter at least an air pollutant (para [0026], [0030], [0047], ozone generator, ozone destruct filter, and particle filter); and a controller (320) working in communication with the automated control unit (500), wherein the controller (320) is adapted to control the functionality of each of the plurality of air purification units (PU 1, PU2, PU3, PU4 ... PUN) (para [0024], [0043], [0045], controller for generating and destructing ozone.).

13.	Regarding to claim 6, Weber et al further disclose the energy efficient air purification system (100), wherein the automated control unit (500) comprises a receiver component (510) (para [0021], [0042], [0058], receive data... mobile telephone.), a memory component (520) (para [0021], data store), a processor component (530) (para [0024], programmable logic controller), and a transmitter component (540) (para [0024], [0042], network antenna).
14.	Regarding to claim 7, Weber et al further disclose the energy efficient air purification system (100), wherein the receiver component (510) is adapted to receive the message format (121) from the communication interface (130) (para [0058], alert message display on mobile telephone).
15.	Regarding Claim 8, Weber et al further disclose the energy efficient air purification system (100) as claimed in claim 6, wherein the said memory component (520) (para [0021], store data... remote controller may provide reports and alerts.) is adapted to score a preset clean air data of a specific location (para [0036], excessive or low oxygen concentration), and a historical air quality data of a specific location (para [0021], [0036], trend of concentration over a period of time.).
16.	Regarding to claim 10, Weber et al further disclose the energy efficient air purification system (100), wherein the transmitter component (540) is adapted to transmit the command to the controller (320) (para [0042]).
Allowable Subject Matter
17.	Claims 9 and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
18.	The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior arts discloses an energy efficient air purification system wherein the processor component comprises: a data decoder adapted to decode the message format into a data format; and an analyzer module adapted to analyze the data format in relation with the preset clean air data of the specific location, wherein the analyzer module generates a command per data analysis, as claimed in dependent claim 9.
None of the prior arts discloses an energy efficient air purification process for purifying a complex polluted environmental air condition, the air purification process comprises the steps of: monitoring the air quality of a plurality of distant locations via a plurality of air pollution monitoring units (MU1, MU2, MU3, MU4 ... MUN); generating an air pollutant data via each of the plurality of air pollution monitoring units (MU 1, MU2, MU3, M4, ... MUN); processing air pollutant data into a message format (121); corresponding to each of the plurality of air pollution monitoring units (MU1, MU2, MU3, MU4 ... MUN); transmitting the message format (120) corresponding to each of the plurality of air pollution monitoring units (MU1, MU2, MU3, MU4 ... MUN) to an automated control unit (500); comparing message format (121) corresponding to each of the plurality of air pollution monitoring units (MU1, MU2, MU3, MU4 ... MUN) with a preset clean air data of a specific location present on a memory component (520) of the .
Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MINH CHAU T PHAM/
Primary Examiner, Art Unit 1776                                                                                                                                                                                             June 01, 2021